Woods, C. J.,
delivered the opinion of the court.
So long as the agricultural products remained in this state, the landlord might assert his statutory lien against the purchaser of such products, with or without notice of such lien on the part of the purchaser. Notice or the want of notice were of no force in determining the liability of the purchaser. Liability attaches in such case because of the wrongful acquisition of the property by a purchaser while it was subject under our statute to the landlord’s lien, and remained within the jurisdiction of our courts. But our statutes have no extraterritorial effect, as appellant’s counsel frankly admit. When, therefore, the agricultural products were shipped by the tenant to Memphis, Tennessee, the lien ceased to follow as soon as they had gone over the state line into Tennessee. Notice or want of notice no more affects the liability of the foreign purchaser than, notice or want of notice affects the home purchaser. In the one case, liability attaches because of the existence of the statutory landlord’s lien; in the other, the lien does not attach, because lost in the passing of the products out of this state, our statutes ceasing to run beyond our own state limits. This is the underlying principle in the case of Hernandez v. Aaron, 73 Miss., 434, and Chism v. Thompson, 73 Miss., 410.
Is it thought that the fact of the execution by the tenant in this case of a trust deed, covering the cotton to be grown by them that year, in favor of the appellees, in the spring of 1893, whereby the tenant stipulated to ship to appellees all his agricultural products raised on the leased premises, fixes fraudulent or unlawful participation on the part of appellees to the re*154moval of the cotton in question from this state to Tennessee? Not so. The taking of the trust deed was a perfectly innocent' and legitimate transaction. Of course the appellees knew their trust deed was subordinate in this state to the landlord’s statutory lien, and they had reason to think, as they swear they did think, that the landlord would look after his own rights, and not permit the shipment of the cotton until Ms rent demand had been satisfied. Appellees had no agency in shipping the cotton out of this state; they did not order it done; they did not know it had been shipped at all until notified by the railroad company of its arrival; as matter of fact, they did not know that the landlord’s claim for rent had not been fully paid, and they did not know the cotton was raised on the leased premises. The trust deed is of no sort of importance as showing fraudulent participation in the removal of the cotton from this state.

Affirmed.